UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------
SHERRIANNE REECE and SYBERT                                       NOT FOR PUBLICATION
WALFORD,

                                    Plaintiffs,                   MEMORANDUM & ORDER
                                                                  19-CV-1129 (MKB)

                           v.

SHC EQUITIES LLC and ANTHONY G.
SCOTT,

                                    Defendants.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

         Plaintiffs Sherrianne Reece and Sybert Walford, proceeding pro se, commenced the

above-captioned action on February 26, 2019 against Defendants SHC Equities LLC and

Anthony G. Scott. (Compl., Docket Entry No. 1.) Plaintiffs allege that “Defendant[s]

fraudulently transferred [the] deed” to property located at 1406 East 85th Street, Brooklyn, New

York, 11236 (the “Property”), and seek a court order instructing Defendants to return the deed

“to its original state prior to fraudulent change.” (Id. at 5–6.)1 For the reasons set forth below,

the Court dismisses the Complaint and grants Plaintiffs thirty (30) days to file an amended

complaint.

   I.    Background

         Plaintiffs allege that Defendants “fraudulently transferred [the] deed” to the Property.

(Id. at 5.) Plaintiffs “request that the Court order[] [Defendants] to return [the] deed of [the]



         1
        Because the Complaint is not consecutively paginated, the Court refers to the page
numbers assigned by the Electronic Case Filing (“ECF”) System.
Property to its original state prior to fraudulent change.” (Id. at 6.)

       Plaintiffs seek to invoke the Court’s diversity jurisdiction, but state that both Plaintiffs

and both Defendants are citizens of New York. (Id. at 2, 4–5.)

  II. Discussion

          a.   Standard of review

       A complaint must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d Cir.

2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Although all allegations contained

in the complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.” Iqbal,

556 U.S. at 678. In reviewing a pro se complaint, the court must be mindful that a plaintiff’s

pleadings should be held “to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)); see Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (noting that after Twombly,

the court “remain[s] obligated to construe a pro se complaint liberally”). Nevertheless, if the

court “determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.” Fed. R. Civ. P. 12(h)(3); see also Cortlandt St. Recovery Corp. v. Hellas Telecomms.,

S.À.R.L., 790 F.3d 411, 416–17 (2d Cir. 2015) (noting that a district court may dismiss an action

for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) when the court “lacks the

statutory or constitutional power to adjudicate it.” (quoting Makarova v. United States, 201 F.3d

110, 113 (2d Cir. 2000))).




                                                   2
           b.      The Court lacks subject matter jurisdiction

        Federal courts are courts of limited jurisdiction and may not hear cases if they lack

subject matter jurisdiction over the issues presented. Lyndonville Sav. Bank & Trust Co. v.

Lussier, 211 F.3d 697, 700–01 (2d Cir. 2000). The statutory provisions for federal subject matter

jurisdiction are contained in 28 U.S.C. §§ 1331 and 1332.

        Federal question jurisdiction provides federal courts jurisdiction over “all civil actions

arising under the Constitution, laws, or treaties of the United States.” Bounds v. Pine Belt

Mental Health Care Res., 593 F.3d 209, 215 (2d Cir. 2010) (quoting 28 U.S.C. § 1331). A

plaintiff properly invokes section 1331 jurisdiction when he or she pleads a colorable claim

“arising under” the Constitution or laws of the United States. Id.

        Under the diversity jurisdiction statute, federal courts have subject matter jurisdiction

over state law claims where the plaintiff and defendant are of diverse citizenship and “the matter

in controversy exceeds the sum or value of $75,000, exclusive of interest and costs.” 28 U.S.C.

§ 1332(a); see also Pa. Pub. Sch. Emps.’ Ret. Sys. v. Morgan Stanley & Co., 772 F.3d 111, 117–

18 (2d Cir. 2014) (“Subject matter jurisdiction is based on 28 U.S.C. § 1332, which requires

‘complete diversity,’ i.e. all plaintiffs must be citizens of states diverse from those of all

defendants.”); Lovejoy v. Watson, 475 F. App’x 792, 792 (2d Cir. 2012) (“The complaint alleged

that [the plaintiff] and the defendant resided in New York, thereby precluding diversity

jurisdiction.”).

        The Court does not have jurisdiction over Plaintiffs’ claims. Although Plaintiffs attempt

to invoke the Court’s diversity jurisdiction, Plaintiffs allege in the Complaint that all parties are

citizens of New York. (Compl. 2, 4, 5–6). As a result, there is no diversity jurisdiction. See

Lovejoy, 475 F. App’x at 792 (finding that diversity jurisdiction was precluded where both



                                                   3
parties were residents of New York). Nor does the Court have federal question jurisdiction.

Plaintiffs allege common law fraud based on the transfer of the deed of the Property, which is a

state law claim. See SRM Glob. Master Fund Limited P’ship v. Bear Stearns Cos., L.L.C., 829

F.3d 173, 177 (2d Cir. 2016) (reciting elements of common law fraud under New York law); Am.

High–Income Trust v. Alliedsignal, 329 F. Supp. 2d 534, 550 (S.D.N.Y. 2004) (explaining that

the only jurisdictional basis for the plaintiff’s claim for common law fraud would be

supplemental jurisdiction).

       Accordingly, the Court dismisses this case for lack of subject matter jurisdiction.

          c.   Leave to amend

       In light of Plaintiffs’ pro se status, the Court grants Plaintiffs leave to file an amended

complaint within thirty (30) days of the date of this Memorandum and Order. Plaintiffs must

allege the basis for the Court’s subject matter jurisdiction and include any and all allegations that

they wish to pursue in their amended complaint, as it will completely replace the original

Complaint. The amended complaint should be captioned “Amended Complaint” and bear the

same docket number as this Memorandum and Order.




                                                  4
 III.   Conclusion

        For the foregoing reasons, the Court dismisses the Complaint and grants Plaintiffs leave

to file an amended complaint within thirty (30) days of the date of this Memorandum and Order.

Although Plaintiffs paid the filing fee to commence this action, the Court certifies pursuant to 28

U.S.C. § 1915(a)(3) that any appeal from this Memorandum and Order would not be taken in

good faith and in forma pauperis status is therefore denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

Dated: July 30, 2019
       Brooklyn, New York

                                                     SO ORDERED:


                                                          s/ MKB
                                                     MARGO K. BRODIE
                                                     United States District Judge




                                                 5
